DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed August 3, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The objection to the drawings has been withdrawn due to the amendment filed.

Specification
The objection to the title of the invention has been withdrawn due to the amendment filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riegel et al. (US 2018/0151833 A1).
In regard to claim 1, Riegel et al. teach a display panel, comprising:  a substrate 102 comprising a display area 104 and a non-display area 110 surrounding the display area 102; a light-emitting layer 116 located in the display area 104 of the substrate 102; a groove 122 disposed in the non- display area 110 of the substrate 102 and surrounding the display area 104; a thin-film encapsulation layer 106/108 covering the light-emitting layer 116, and comprising an inorganic layer 106 and an organic layer 108 which are disposed alternately, wherein the organic layer 108 is located in a region surrounded by the groove 122 (Figures 1-2, pages 2-4, paragraphs [0023]-[0056]).  In regard to the groove being obtained by exposing and developing the substrate, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
In regard to claim 2, Riegel et al. teach the groove 122 having a shape selected from any one or a combination of arc, square, trapezoid, and triangle (Figures 1-2, pages 2-4, paragraphs [0023]-[0056]).
In regard to claim 3, Riegel et al. teach the groove 122 comprising a first groove (inner grooves) and a second groove (outer groove) surrounding the first groove (inner grooves) (Figures 1-2, pages 2-4, paragraphs [0023]-[0056]).
In regard to claim 4, Riegel et al. teach the thin-film encapsulation layer 106/108/38 comprising at least two inorganic layers 106/38 and one organic layer 108 (Figures 1-2, pages 2-4, paragraphs [0023]-[0056]).
In regard to claim 5, Riegel et al. teach the thin-film encapsulation layer 106/108/38 comprising at least a first inorganic layer 106, a first organic layer 108, and a second inorganic layer 108 that are sequentially stacked (Figures 1-2, pages 2-4, paragraphs [0023]-[0056]).
In regard to claim 6, Riegel et al. teach the inorganic layer 106 made of a material comprising silicon nitride or silicon oxide, and the organic layer is made of a material comprising epoxy resin, acrylate, orthoacrylic acid, or methacrylic acid (Figures 1-2, pages 2-4, paragraphs [0023]-[0056]).
In regard to claim 7, Riegel et al. teach a display device, comprising the display panel according to claim 1 (Figures 1-2, pages 2-4, paragraphs [0023]-[0056]).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Koide (US 2018/0033800 A1)		Ohashi et al. (US 2007/0145883 A1)	Sung et al. (US 10,453,912 B2)		Takei et al. (US 2008/0238295 A1)	Zhang (US 9,362,523 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
September 28, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822